DECISION OF DISMISSAL
This matter is before the court on Defendant's motion to dismiss, filed as part of its Answer on January 24, 2008, requesting that the Complaint be dismissed.
A case management conference was held Monday, February 25, 2008. During the conference, Plaintiff stated that her tax preparer told her that she had until late September 2007 to file an appeal of Defendant's Notice of Deficiency Assessment dated June 26, 2007. Plaintiff's Complaint was postmarked December 6, 2007. Because Plaintiff's appeal was filed more than 90 days after the date of Defendant's Notice of Deficiency Assessment, Defendant's motion to dismiss must be granted.See ORS 305.280(2) (2005). Defendant will provide Plaintiff with information about its Doubtful Liability program. Now, therefore,
IT IS THE DECISION OF THIS COURT that this matter be dismissed.
Dated this ______ day of February 2008.
If you want to appeal this Decision, file a Complaint in the RegularDivision of the Oregon Tax Court, by mailing to: 1163 State Street,Salem, OR 97301-2563; or by hand delivery to: Fourth Floor, 1241 StateStreet, Salem, OR.
Your Complaint must be submitted within 60 days after the date of theDecision or this Decision becomes final and cannot be changed.
This document was signed by Presiding Magistrate Jill A. Tanner onFebruary 26, 2008. The Court filed and entered this document on February26, 2008. *Page 1